                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

DAVID W. SPINDLE                                     §
                                                     §
vs.                                                  §          CIVIL ACTION NO. 4:18-cv-818
                                                     §
CKJ TRUCKING, LP, ET AL.                             §

                                  PLAINTIFF’S MOTION IN LIMINE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, David W. Spindle, and moves the Court prior to commencement

of the voir dire examination of the jury panel to instruct Defendants’ counsel to refrain from

introducing any testimony or pleading, from asking any witness any question, or from making any

statement whatsoever with regard to each of the following matters without first obtaining, outside the

hearing and presence of the jury, permission of the Court to do so. Plaintiff moves the Court to order

that Defendants, by and through counsel, may not make reference to the following matters and the

Court having considered these makes the following rulings:

1.       No reference to the fact this Motion has been filed, that any ruling has been made by the

Court in response to this Motion, that Plaintiff has moved to prohibit proof, or that the Court has

excluded proof of any particular matter. F.R.E. 402 and 403.

AGREED:___________                           GRANTED:___________              DENIED:___________




Plaintiff’s Motion in Limine - Page 1
d:\federal\spindle\trial\limine.mot\120619\jrh
2.       Defendants may not elicit expert testimony from any of their fact witnesses unless they have

been properly designated as experts as required by Federal Rules of Civil Procedure. To allow fact

witnesses to give expert opinion testimony would ambush, surprise and be unfair to Plaintiff. FED.

R.CIV.P. 26(e)(1)(B); F.R.E. 403.

AGREED:___________                           GRANTED:___________                DENIED:___________

3.       Any reference by Defendants to any discovery disputes, discovery hearings before the court,

costs paid by any party in this case relative to discovery disputes, or any pre-trial court orders

regarding discovery disputes, including any reference which would imply that the Plaintiff or his

attorney has not fully complied with all of Defendants’ discovery requests and the rules governing

discovery.

AGREED:___________                           GRANTED:___________                DENIED:___________

4.       Any reference by Defendants to verbal exchanges between counsel (or comments by counsel)

during the course of depositions or pretrial hearings. The Plaintiff respectfully requests that all such

exchanges be eliminated from any reading or video presentation of any deposition in this cause.

AGREED:___________                           GRANTED:___________                DENIED:___________

5.       No mention of any alleged criminal charges, alleged criminal investigations, or criminal

allegations regarding Plaintiff.

AGREED:___________                           GRANTED:___________                DENIED:___________




Plaintiff’s Motion in Limine - Page 2
d:\federal\spindle\trial\limine.mot\120619\jrh
6.       Any reference by Defendants to the determination and fact-finding process by the Texas

Workforce Commission regarding Plaintiff’s claim for unemployment benefits.

AGREED:___________                           GRANTED:___________               DENIED:___________

7.       Any reference by Defendants that there are too many lawsuits, that litigation is inappropriate

for resolution of disputes, or that the jury should not award plaintiff adequate compensation because

such an award might adversely affect the defendant, policy holders, or the community.

AGREED:___________                           GRANTED:___________               DENIED:___________

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Court enter its Order

on Plaintiff’s Motion in Limine regarding Defendants, its witnesses and attorneys, and cause them to

refrain from mentioning or bringing out in any manner such matters at any time during the trial of

this cause in the presence of the jury without first taking the matter up with the Court.

                                                        Respectfully submitted,

                                                        RONALD R. HUFF
                                                        Attorney and Counselor at Law
                                                        112 South Crockett Street
                                                        Sherman, Texas 75090
                                                        (903) 893-1616 (telephone)
                                                        (903) 813-3265 (facsimile)
                                                        ronhuff@gcecisp.com



                                                        /s/ Ronald R. Huff________________________
                                                        Ronald R. Huff (SBN 10185050)

                                                        ATTORNEY FOR PLAINTIFF




Plaintiff’s Motion in Limine - Page 3
d:\federal\spindle\trial\limine.mot\120619\jrh
                                   CERTIFICATE OF CONFERENCE

         On December 6, 2019, the undersigned forwarded a copy of this motion to John Ross,

counsel for Defendants, requesting a conference on the motion. On Dec. 7, 2019, Mr. Ross replied

he has no objections to Nos. 1-4 as long as they are applied to all parties; he has no objection to Nos.

5 and 7; and he objects to No. 6.



                                                        /s/ Ronald R. Huff_____________
                                                       Ronald R. Huff



                                       CERTIFICATE OF SERVICE

         The undersigned hereby certifies that December 9, 2019 a true and correct copy of the

foregoing was forwarded via the CM/ECF System in accordance with the FEDERAL RULES OF CIVIL

PROCEDURE to:

John L. Ross
Thompson, Coe, Cousins & Irons, LLP
700 North Pearl Street, Suite 2500
Dallas, Texas 75201
                                                        /s/ Ronald R. Huff_____________
                                                       Ronald R. Huff




Plaintiff’s Motion in Limine - Page 4
d:\federal\spindle\trial\limine.mot\120619\jrh
